Citation Nr: 1103536	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO. 04-44 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to a temporary total rating (TTR) pursuant to 38 
C.F.R. § 4.30 for a period of convalescence following left 
shoulder surgery on November 1, 2006.

2. Entitlement to service connection for right shoulder 
disability, to include as secondary to service-connected left 
shoulder impingement syndrome.

3. Entitlement to an initial evaluation in excess of 10 percent 
for service-connected left ankle sprain with instability ("left 
ankle disability").

4. Entitlement to a total disability evaluation based on 
individual unemployability due to service connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to October 
2003. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2003 rating decision of the VA 
RO in Waco, Texas. The RO, in pertinent part, awarded service 
connection for left ankle sprain with instability and assigned an 
initial noncompensable rating effective from October 2003. 

In April 2005, the RO awarded an increased 10 percent rating for 
the service-connected left ankle disability retroactive to the 
original grant of service connection. As less than the maximum 
benefit was awarded, the Veteran's claim remains in appellate 
status. See AB v. Brown, 6 Vet. App. 35 (1993) (noting that, in a 
claim for an increased disability rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

This matter also comes before the Board on appeal from an October 
2007 rating decision, which denied entitlement to the TTR sought 
in the instant appeal, as well as service connection for right 
shoulder disability.

The Board notes that the Veteran previously appealed the initial 
ratings assigned for degenerative disc disease of the lumbar 
spine, left shoulder impingement syndrome, right ankle sprain, 
bilateral pes planus, and gastroesophageal reflux disease. 
However, the Veteran indicated by VA Form 9s dated in December 
2004 and May 2007 that he was no longer appealing the claims. As 
such, the matters are no longer in appellate status. See 
38 C.F.R. § 20.204.

The Veteran testified at a Board hearing before the undersigned 
in April 2010. A transcript of the hearing has been associated 
with the claims folder. 

Because the Veteran is challenging the initial rating assigned 
for his service-connected left ankle disability and the record 
raises the matter of whether he is unemployable because of his 
service-connected disabilities, including the left ankle, the 
determination as to whether he is entitled to TDIU, including the 
effective date for that award, is part and parcel of the 
determination of the initial rating for the left ankle claim. 
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). The claims for 
TDIU and entitlement to an initial rating in excess of 10 percent 
for the service-connected left ankle are addressed in the remand 
portion of the instant decision, and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC. VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1. The November 1, 2006, left shoulder arthroscopy with superior 
labral repair was for a service-connected disability.

2. The November 1, 2006, surgery necessitated at least one month 
of convalescence. 

3. Resolving all reasonable doubt in favor of the Veteran, the 
Veteran's right shoulder disability has been shown to be in part 
due to in-service injury and in part proximately due to, the 
result of, or aggravated by service-connected left shoulder 
disability. 




CONCLUSIONS OF LAW

1. The criteria for a TTR under the provisions of 38 C.F.R. § 
4.30 for a period of convalescence following left shoulder 
surgery on November 1, 2006, have been met. 38  U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 (2010).

2. The criteria for entitlement to service connection for right 
shoulder disability have been met. 38 U.S.C.A. §§ 1101, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

The evidence as presently constituted is sufficient to establish 
service connection for a right shoulder disability and a TTR 
under the provisions of 38 C.F.R. § 4.30 for a period of 
convalescence following surgery on November 1, 2006, which is a 
full grant of the benefits sought on appeal by the Veteran as to 
these issues. 

Therefore, any outstanding notice or development not already 
conducted by VA as to these issues is without prejudice; hence, 
any deficiencies in the duties to notify and to assist constitute 
harmless error. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 





II. Analysis

TTR for Surgical Convalescence after Left Shoulder Surgery

The Veteran has claimed convalescence following the November 1, 
2006, left shoulder arthroscopy with superior labral repair. 

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted. Specifically, a temporary 
total evaluation will be assigned under this section if treatment 
of a service-connected disability resulted in: (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more. See 
38 C.F.R. § 4.30.

The Board has reviewed all the evidence in the Veteran's claims 
file. The Board finds that the November 1, 2006, surgery was the 
result of a service-connected disability and as such, entitlement 
to a TTR is warranted. Id. Specifically, service connection for 
left shoulder impingement syndrome was established in a September 
2003 rating decision.

Following a period of treatment, the left shoulder symptomatology 
necessitated surgery on November 1, 2006. Notably, an October 
2006 magnetic resonance imaging (MRI) identified a Type 2 SLAP 
tear extending from 4-10 o'clock. On November 1, 2006, the 
Veteran underwent a left shoulder arthroscopy with superior 
labral repair.

While the Veteran's physician indicated the November 2006 
shoulder surgery was without complications, treating physician 
J.S., M.D. asserted in a November 20, 2006, prescription note 
that the Veteran was restricted from full duty at work until July 
1, 2007. 

Post-operative records from Dr. J.S. dated six days after the 
surgery show the Veteran was going to be provided physical 
therapy for the SLAP repair. He was to follow up in one month.

A December 2006 report of VA examination revealed the Veteran was 
going to physical therapy three times a week for his left 
shoulder. The Veteran still experienced pain in his left 
shoulder, which was aggravated by lifting, carrying, and other 
range of motion activities. 

Records from the Commonwealth of Pennsylvania dated in December 
2006 show the Veteran was totally incapacitated. 

The Veteran testified in April 2010 that he was laid up for at 
least a month following surgery in November 2006. He further 
testified that he had two additional surgeries on the left 
shoulder, one in July 2007 and the last in December 2009.

Records from the second left shoulder surgery in July 2007 
indicate the Veteran developed some left shoulder pathology after 
the prior surgery. 

While the Board is cognizant the Veteran sustained a work injury 
to his left shoulder in September 2006, there is no objective 
evidence associated with the claims folder showing that the 
surgery performed in November 2006 was not the result of the 
underlying left shoulder impingement syndrome. Notably, records 
from Dr. J.S. dated in December 2005 show the Veteran had 
restriction in range of motion of the left shoulder and muscle 
testing was painful. The Veteran's impingement sign was positive. 
In a letter received in December 2006, Dr. J.S. indicated that it 
was likely the Veteran's parachute landings when in the Army 
Airborne Division caused his left shoulder SLAP tear. 

Based on the evidence delineated above, and resolving all 
reasonable doubt in favor of the Veteran, the November 2006 
surgery was for treatment of a service-connected disability. 
38 C.F.R. § 3.102. The medical records of treatment clearly 
relate that the Veteran required at least one month of 
convalescence following the November 1, 2006, surgery. See 38 
C.F.R. § 4.30. Accordingly, the claim for a TTR is granted. 

The full duration of the period of convalescence commencing on 
November 1, 2006, for which the Veteran will received a TTR is a 
matter to be adjudicated by the RO/AMC in the first instance, as 
a Board determination in the first instance as to the duration of 
the TTR may be prejudicial to the Veteran and preclude his full 
appellate rights as to such an initial determination. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Right Shoulder

The Veteran contends that he is entitled to service connection 
for right shoulder disability. His primary contention is that the 
right shoulder disability is secondary to the service-connected 
left shoulder impingement syndrome. 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disability was incurred in service. 
38 C.F.R. § 3.303(d).

Generally, in order to prevail on the issue of service connection 
there must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. Shedden v. Principi, 381 F.3d 
1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Secondary service connection shall be awarded when a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also compensable 
under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Reiber v. Brown, 7 Vet. App. 513, 515-16 
(1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  Wallin v. West, 11 Vet. 
App. 509, 512 (1998).

Having considered the Veteran's contentions in light of the 
evidence of record and the applicable law, the Board finds that 
the weight of such evidence is at least in approximate balance, 
and the Board therefore will grant service connection for right 
shoulder disability. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 
413, 421 (1993) (observing that under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive and 
negative evidence regarding the merits of an issue material to 
the determination of the matter," the claimant shall prevail upon 
the issue).

As indicated, service connection is currently in effect for left 
shoulder impingement syndrome. 

In a letter received in December 2006, Dr. J.S., of the 
Department of Orthopaedic Surgery at the University of Pittsburgh 
Medical Center opined that the Veteran's right shoulder condition 
(SLAP tear) may have been caused by increased demand placed on 
the Veteran's right shoulder after the left was injured. 

In a February 2008 letter, Dr. M.R., Chief of the Division of 
Shoulder and Elbow Surgery, Department of Orthopedic Surgery, 
University of Pittsburgh, opined that the Veteran's right 
shoulder condition was likely related to the repeated parachute 
landings that the Veteran sustained while in service. Dr. M.R. 
further indicated that the repeated demands on the right shoulder 
after initially injuring the left shoulder caused the same 
problem. Dr. M.R. concluded that his opinion was based on a 
reasonable degree of medical certainty. 

The opinions of Dr. J.S. are well-reasoned and consistent with 
the evidence and medical histories of record.  Further, these 
physicians appear to be specialized and expert in a relevant 
field of medicine, and are familiar with the Veteran in a 
treatment setting.  Accordingly, these opinions are afforded a 
high probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008).

In contrast the August 2007 VA examiner (identified as a 
physician's assistant by the RO) opined it was not likely that 
the right shoulder condition was the direct or proximate result 
of the left shoulder impingement syndrome. The VA examiner 
summarily asserted that he had no evidence available to show that 
there was any medical reason why the right shoulder was related 
to the left shoulder impingement syndrome history.  Although the 
examiner's review of the claims file and his examination of the 
Veteran were extensive, he did not elaborate upon or provide 
reasoning for his conclusion.

As the August 2007 VA examiner's concluding opinion critical to 
the matter on appeal is relatively conclusory, and his experience 
and education do not render him as highly qualified as Drs. J.S. 
and M.R., the Board finds the August 2007 examiner's opinion of 
relatively low probative weight.  See, e.g., Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008) (review of a claims file by a 
VA examiner, without more, does not automatically render the 
examiner's opinion competent or persuasive; neither a VA 
examination report nor a private medical opinion is entitled to 
any weight in a service-connection or rating context if it 
contains only data and conclusions; most of the probative value 
of a medical opinion comes from its reasoning).

Where there exists at least "an approximate balance of positive 
and negative evidence regarding the merits of an issue material 
to the determination of the matter," the veteran shall prevail 
upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered when 
the evidence has reached such a stage of balance. Because a state 
of at least relative equipoise has been reached in this case as 
to all elements necessary to establish service connection-
inservice injury, causation or aggravation by reason of service-
connected left shoulder disability, current disability, and 
competent medical nexus opinion evidence--the benefit of the 
doubt rule will be applied. See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Accordingly, entitlement to service connection for right shoulder 
disability is warranted.


ORDER

Entitlement to a TTR under the provisions of 38 C.F.R. § 4.30 for 
a period of at least one month of convalescence following left 
shoulder surgery on November 1, 2006, is granted.  

The full duration of the period of convalescence for which a TTR 
will be established is a matter to be adjudicated by the RO/AMC 
in the first instance so that the Veteran's appellate rights may 
be preserved as to any such determination.

Entitlement to service connection for right shoulder disability 
is granted.


REMAND

The Veteran has filed a claim of entitlement to an initial rating 
in excess of 10 percent for service-connected left ankle 
disability. Further appellate consideration will be deferred and 
this case remanded for action as described below.

A remand is necessary in order to obtain outstanding VA treatment 
records of the Veteran. Notably, during the April 2010 Board 
hearing, the Veteran indicated that he received treatment for his 
left ankle in December 2009. BVA Hearing Transcript at 16. The 
last VA treatment notes of record are dated in January 2008.

Any outstanding VA medical records pertinent to the issue should 
be obtained upon remand. 38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the claim).

Also during the Veteran's April 2010 Board hearing, he raised the 
issue of a TDIU. See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (once a veteran submits evidence of medical 
disability and additionally submits evidence of unemployability, 
VA must consider total rating for compensation based upon 
individual unemployability). The United States Court of Appeals 
for Veteran's Claims (Court) has held that, when evidence of 
unemployability is presented in cases such as this, the issue of 
whether TDIU will be assigned should be handled during the 
determination of the initial disability rating assigned at the 
time disabilities are determined to be service connected. See 
Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). 

Therefore, this aspect of the Veteran's initial claim for 
compensation benefits should be addressed on remand. That is, the 
AOJ should address whether TDIU is warranted either on a 
schedular or extraschedular basis. 

Moreover, as the Board has determined that further action by the 
RO is necessary prior to disposition of the claim for an initial 
rating in excess of 10 percent for the service-connected left 
ankle sprain, resolution of the Veteran's left ankle claim, will 
impact his TDIU claim. See Harris v. Derwinski, 1 Vet. App. 180 
(1991) (when a determination on one issue could have a 
significant impact on the outcome of another issue, such issues 
are considered inextricably intertwined and VA is required to 
decide those issues together); see also Ephraim v. Brown,  5 Vet. 
App. 549, 550 (1993) (inextricably intertwined claims should be 
remanded together).

Upon remand, the RO/AMC should ensure that all due process 
requirements are met, to include if necessary, affording the 
Veteran any additional VA examination in light of the outstanding 
medical evidence of record. 38 C.F.R. § 4.1. The RO/AMC should 
also give the Veteran another opportunity to present information 
and/or evidence pertinent to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b). The RO/AMC should also give the 
Veteran another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.

2. The RO/AMC should obtain any outstanding 
treatment records of the Veteran from the 
Butler, Pennsylvania, VA Medical Center 
dated from January 2008 to the present. All 
information that is not duplicative of 
evidence already received should be 
associated with the claims file. All 
requests for records and their responses 
should be clearly delineated in the claims 
folder.

3.  Conduct all necessary notice and 
development required for the purpose of 
adjudicating the Veteran's claim for a 
TDIU. 

4.  If the Veteran asserts that his left 
ankle disability has worsened since the 
time of his January 2009 VA examination, or 
if newly received medical evidence reflects 
a worsening of his condition, schedule the 
Veteran for a new examination for the 
purpose of ascertaining the current 
severity of his service-connected left 
ankle disability. See 38 U.S.C.A. 
§ 5103A(d); VAOPGCPREC 11-95.

5. After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should readjudicate the claims on appeal in 
light of all pertinent evidence and legal 
authority. Adjudication of the claim for a 
higher initial evaluation should include 
specific consideration of whether "staged 
rating" (assignment of different ratings 
for distinct periods of time, based on the 
facts found), is appropriate. See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999). 

If any benefit sought on appeal remains 
denied, the RO/AMC must furnish to the 
Veteran and his representative an SSOC and 
an appropriate time period for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


